Citation Nr: 1030857	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-33 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity 
Compensation Fund.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2009 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the appellant's claim 
for one-time payment from the Filipino Veterans Equity 
Compensation Fund.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On his September 2009 VA Form 9, Appeal to Board, the appellant 
indicated that he wished to attend a Board hearing at the RO.  He 
has not yet been scheduled for his requested hearing.

Under applicable regulation, a hearing on appeal will be granted 
if a veteran, or his or her representative, expresses a desire to 
appear in person.  38 C.F.R. § 20.700 (2009).  The importance of 
responding to a request for a hearing is recognized under 38 
C.F.R. § 20.904(a)(3) (2009), as a Board decision may be vacated 
when there is a prejudicial failure to afford an appellant a 
personal hearing.  In order to ensure full compliance with due 
process requirements, therefore, such a hearing must be 
scheduled.  



Accordingly, this case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The appellant should be scheduled, in 
accordance with appropriate procedures, for 
a hearing before a Veterans Law Judge at 
the RO.  38 U.S.C.A. § 7107 (West 2002).  A 
copy of the notice to the appellant of the 
scheduling of the hearing should be placed 
in the record, keeping in mind the 30-day 
advance notice requirement specified at 38 
C.F.R. § 19.76 (2009).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


